MEMORANDUM **
Rafael M. Ayala appeals pro se the district court’s dismissal of his pro se “Motion to Compel Production of Tape Cassette Evidence.” The district court properly denied the motion, which Ayala filed after he had filed his notice of appeal from the district court’s judgment of conviction and while his direct appeal was pending, because the district court was without jurisdiction to do otherwise. See United States v. Ortega-Lopez, 988 F.2d 70, 72 (9th Cir. *4701993) (“The filing of a notice of appeal confers jurisdiction on the court of appeals and divests the district court of its control over those aspects of the case involved in the appeal.”) (internal quotation omitted).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. All pending motions are denied.